          Case 4:20-cr-00487-DC Document 1 Filed 11/02/20 Page 1 of 1
           Case 3:19-cr-03490-KC Document 40 Filed 10/28/20 Page 1 of 1

   FILED
                                                                                             1

   NOV 0 2    2O2J
                           IN THE UNITED STATES DISTRICT COURT                        2021
                                 WESTERN DISTRICT OF TEXAS                                   OCT28 P         3:
WET:WpI                                                                                                           09

     UNII3 STSOF AMERICA                           I

                                                                                                  -    '-i


                                                                                                                  /
     V.


     Edgar Cuevas-Rauldalez                               Docket     .     :1   9-C-Q490-KC(1)
                                                                           OUR                   481
                                  TRANSFER OF JURISDICTION

            On this day came on to be considered the above-styled and numbered cause. The
     Defendant, Edgar Cuevas-Rauldalez, was sentenced to time served (149 days) followed
     by a three (3) year term of non-reporting supervised release, on March 4, 2020, for the
     offense of Illegal Re-entry, in violation of 8 U.S.C. § 1326(a) and I 326(b)(1). On October
     8, 2020, Cuevas-Rauldalez was indicated under dkt. no.: 4:20-CR-00472 in the Western
     District of Texas, Pecos Division, final disposition of this case is pending.


            It is therefore ORDERED that the above-styled and numbered cause be, and it is
     hereby, TRANSFERRED to the Pecos Division of the Western District of Texas.


            It is further ORDERED that the U.S. Clerk's Office in El Paso, Texas, transfer the

     file to the U.S. Clerk's Office in Pecos, Texas.




            SIGNED AND ENTERED this            26th       day of October   ,    20.



                                                         thIeCaao'
